DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on Jan. 24, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (2016/0337904).
Regarding claim 7, Hsu discloses a User Equipment (UE) for operating in a wireless communication system (see fig.1, element 103/100 and its description), the UE comprising: a radio Frequency (RF) module (see fig.1, element 133 and its description); and a processor operably coupled with the RF module (see fig.1, element 132 and its description)and configured to: transmit a first UE Assistance Information message indicating temporary information related to UE capability (see fig.4, element 401, steps 411- 431, paragraph [0029] and its description), when the UE has overheating problem, start a timer when the first UE Assistance Information message is transmitted (see paragraph [0030] “the timer will start when sending the UE assistance information”); and 
Regarding claim 8, Hsu further discloses the UE doesn't transmit the transmitting a second UE Assistance Information message if the temporary information related to UE capability in the second UE Assistance Information is same as the temporary information related to UE capability in the first UE Assistance Information message while the timer is running (see paragraph [0030] “to avoid excessive reporting, it may have a prohibition timer that the UE is not allowed to send the assistance information until the timer is expiring”).
Regarding claim 9, Hsu further discloses the temporary information related to UE capability is UE category or a number of maximum component carriers that the UE can support (see abstract, paragraphs [0022], [0030]).
Regarding claim 10, Hsu further discloses the processor is further configured to: re-start the timer when transmitting the second UE Assistance Information message.
Regarding claim 11, Hsu further discloses when the temporary information related to UE capability in the second UE Assistance Information is changed from the temporary information related to UE capability in the first UE Assistance Information message, the temporary information related to UE capability in the second UE Assistance Information is lower or higher than the temporary information related to UE capability in the first UE Assistance Information message (see paragraph [0029]).
Regarding claim 12, Hsu further discloses the timer is a prohibit timer that prohibits a UE Assistance Information message from being transmitted while the timer is running (see paragraph [0030]). 
Regarding claim 13, Hsu further discloses the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (see abstract, fig.1 and its description).
Regarding claims 1-6 recite limitations substantially similar to the claims  7-13. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647